      Case 1:19-cv-00011 Document 1 Filed on 01/28/19 in TXSD Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION

ASSET PROTECTION &                               §
SECURITY SERVICES, LP                            §
    Plaintiff,                                   §
                                                 §
v.                                               §    CIVIL ACTION NO. _______________
                                                 §
AHTNA SUPPORT &                                  §
TRAINING SERVICES, LLC                           §
     Defendant.                                  §

                                   NOTICE OF REMOVAL

       Defendant files this notice of removal under 28 U.S.C. §1446(a).

                                    I.      INTRODUCTION

1.      Plaintiff is Asset Protection & Security Services, LP (“Asset” or “Plaintiff”); Defendant

 is Ahtna Support & Training Services, LLC (“AhtnaSTS” or “Defendant”).

This is a case involving a dispute between two federal contractors. AhtnaSTS is the prime

contractor under a contract with the United States Government through the Department of

Homeland Security (“DHS”). Asset is a subcontractor under the DHS contract. The dispute

involves AhtnaSTS’s termination of the Asset subcontract. The DHS contract is subject to the

provisions of the Federal Acquisition Regulation (“FAR”), 48 CFR 1 et seq., and other federal

statutes, including by way of example the Service Contract Act. A number of the provisions of

the DHS contract flow down to the subcontract as required by the FAR. The Service Contract

Act is involved because of the Plaintiff’s payroll practices and Executive Order (E.O.) 13495,

“Nondisplacement of Qualified Workers Under Service Contracts,” which is relevant to Plaintiff’s

claim that Defendant breached the subcontract non-solicitation prohibition. The subcontract
      Case 1:19-cv-00011 Document 1 Filed on 01/28/19 in TXSD Page 2 of 6




specifically provides that is governed by “the laws of the United States and to the extent the laws

of the United States are not applicable, the laws of the State of Alaska.”

2.     On January 22, 2019, Defendant received a copy via efile of Plaintiff’s Original Petition

and Verified Application for Temporary Restraining Order and Temporary Injunction

(“Petition”) filed in the 357th Judicial District Court of Cameron County, Texas, which was

assigned Cause No. 2019-DCL-00369. Shortly thereafter on that date, Defendant received a

copy of a Temporary Restraining Order, a notice of hearing on for a temporary injunction set for

February 1, 2019 along with expedited discovery requests.

3.     On January 23, 2019 Defendant received personal service of Plaintiff’s Original Petition

and Precepts to Serve the Temporary Restraining Order and Order Granting Expedited

Discovery.

4.     AhtnaSTS files this Notice of Removal, to the United States District Court for the

Southern District of Texas, Brownsville Division, pursuant to the provisions of 28 U.S.C. § 1441

et seq. within the 30 day time period required by 28 U.S.C. §1446(b)(1).

5.     Defendant has not yet answered Plaintiff’s Petition.

6.     No further proceedings have been had in the state court action.

                                 II.    BASIS FOR REMOVAL

7.     Removal is proper because:

       A.      Plaintiff’s suit involves questions of federal law. 28 U.S.C. §§1331, 1441(a).

Specifically, this cause of action involves and arises out of the subcontract between the parties

entered into pursuant to an in furtherance of the Government DHS contract. The DHS contract is

subject to the provisions of the FAR and a number of those provisions flow down into the

subcontract between the parties. In particular, the subcontract termination clause [Section 5 of




                                                 2
       Case 1:19-cv-00011 Document 1 Filed on 01/28/19 in TXSD Page 3 of 6




the subcontract] incorporates by reference FAR provisions. The parties recognized and agreed

that the governing law for the subcontract is “the laws of the United States and to the extent the

laws of the United States are not applicable, the laws of the State of Alaska.” [Subcontract ⁋21].

Removal to this Court is warranted because this it is the appropriate forum for interpretation and

application of the laws of the United States.

        B.       This Court also has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) because

it is a civil action between citizens of different States in which the amount in controversy

exceeds the sum of $75,000.00, exclusive of costs and interest. Plaintiff is a citizen of Texas.

Plaintiff states in its Original Petition that it is a Texas limited partnership with its principal place

of business in Corpus Christi, Texas. See Original Petition at ¶ 6. Defendant is a corporation

incorporated under the laws of the State of Alaska with its principal place of business in

Anchorage, Alaska. Therefore, Defendant is a citizen of Alaska for purposes of determining

diversity. 28 U.S.C. § 1332(c)(1). Id. ⁋ 7. Thus, complete diversity exists in this case.

        C.       The amount in controversy requirement of 28 U.S.C. § 1332(a) is met in this

action under 28 U.S.C. § 1446(c)(2) because Plaintiff seeks monetary relief over $1,000,000 and

non-monetary injunctive relief. See Plaintiff’s Original Petition at ¶ 5. Plaintiff therefore seeks

recovery of an amount in excess of $75,000.00, exclusive of costs and interest.

        D.       The place where the contract and subcontract in dispute are being performed is Los

Fresnos, Texas. Suit was filed in Cameron County, Texas. Pursuant to 28 U.S.C. § 1441(a), the

United States District Court for the Southern District of Texas, Brownsville Division, embraces the

place in which the removed action was pending.

                         III.    COMPLIANCE WITH LOCAL RULE 81

8.      Pursuant to S.D. Tex. Local R. 81, this Notice of Removal is accompanied by copies of

the following:


                                                   3
      Case 1:19-cv-00011 Document 1 Filed on 01/28/19 in TXSD Page 4 of 6




              i.            All executed process: in the case: (Exhibits A, B and C)

                         ii. Pleadings asserting causes of action and defenses: Plaintiff’s Original
                             Petition and Verified application for Temporary Restraining Order and
                             Temporary Injunction (Exhibit D)1;

            iii.            All orders signed by the State Judge:
                            (i)    Order Granting Temporary Restraining Order and Setting Hearing
                                   for Temporary Injunction (Exhibit E);

                            (ii)    Order Granting Plaintiff’s Motion for Expedited Discovery
                                    (Exhibit F);

                 (d)        The State Court Docket Sheet (Exhibit G);

                 (e)        Rule 11 agreement with proposed agreed order extending TRO (Exhibit
                            H)

                 (f)        An index of documents being filed (Exhibit I); and

                   (g)      A list of all counsel of record, including addresses, telephone numbers and
                            parties represented (Exhibit J).

9.     Defendant will file promptly a copy of this Notice of Removal with the clerk of the state

court in which the action has been pending.

10.    This Notice of Removal has been served on all proper named parties to the removed case.

                                              IV.     PRAYER

11.    Defendant AhtnaSTS prays that this Court take jurisdiction of this action to its conclusion

and to final judgment to the exclusion of any further proceedings in state court pursuant to 28

U.S.C. § 1441.




1
  Plaintiff’s Original Petition as filed with the District Clerk in Cameron County, TX, was
heavily redacted. The 357th District Court was presented with and had before it at the TRO
hearing an un-redacted pleading. No protective order is on file with respect to the un-redacted
pleading. To comply with the requirements of S.D. Tex. Local R. 81, Exhibit D hereto includes
both the redacted petition (D-1) and the un-redacted petition (D-2).


                                                      4
Case 1:19-cv-00011 Document 1 Filed on 01/28/19 in TXSD Page 5 of 6




                              Respectfully submitted,


                              /s/ Dennis C. Gardner
                              Dennis C. Gardner
                              SBOT 07651700
                              OGLETREE, DEAKINS, NASH,
                               SMOAK & STEWART, P.C.
                              500 Dallas Street, Suite 3000
                              Houston, Texas 77002
                              713.655.0855 (phone)
                              713.655.0020 (fax)
                              dennis.gardner@ogletree.com

                              Ruben R. Peña
                              SBOT 15740900
                              Law Offices of Ruben R. Peña
                              Brownsville, TX 78520-8111
                              956-546-5775 (phone)
                              956-546-5778 (fax)
                              ruben@rubenpenalaw.com

                              ATTORNEYS FOR DEFENDANT
                              AHTNA SUPPORT & TRAINING
                              SERVICES, LLC




                                 5
      Case 1:19-cv-00011 Document 1 Filed on 01/28/19 in TXSD Page 6 of 6




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 28th. day of January, 2019, the foregoing document was
served on Plaintiff in accordance with Federal Rules of Civil Procedure.

                            Joanne Early
                            J. Michael Thomas
                            Michelle Ku
                            Andrew Howell
                            FOLEY & LARDNER LLP
                            FOLEY GARDERE
                            2021 McKinney Avenue, Suite 1600
                            Dallas, Texas 75201

                                                        /s/ Dennis C. Gardner



                                                                                  37133680.1
